Per Curiam.

Respondent union appeals from an order of Special Term vacating an arbitration award. The award was vacated on the ground that the arbitrator’s finding of improper discharge by petitioner employer of its employee, a driver on a milk route, was inconsistent with the direction in the award that the employee, upon reinstatement, forfeit two weeks’ wages.
The question submitted to the arbitrator was the narrow one: “ Was the discharge * * * proper, under the Contract? ” The arbitrator found that the provisions in the contract forbidding unauthorized persons on vehicles and forbidding use of a helper, relied upon by the employer as justifying summary dismissal, were not intended to apply to the presence and use as helpers on a delivery truck of fellow employees. Parties who submit to arbitration submit all issues of fact and law including the interpretation of the terms of the contract. A reading of the arbitrator’s decision and award in its entirety shows that he found on the facts and on his interpretation of the contract that the discharge was not proper.
While the issue of reinstatement and its terms was not expressly submitted to the arbitrator, it is necessarily implicit in submitting issues that could and did result in a finding of improper discharge. Since the employee involved was found by the arbitrator to be guilty of wrongful conduct, although not sufficient to justify dismissal, the award properly required that he be reinstated. It also fined him two weeks ’ pay. No objection was made by the union to the penalty, and presumably it is *144satisfied entirely with the award. Since, concededly, the arbitrator had power to order reinstatement, there is no reason why a condition could not be attached.
On the facts disclosed in our opinion, the arbitrator’s award was not improper or inconsistent and the arbitrator did not exceed his powers.
The order vacating the award should be reversed and the award reinstated, with costs to appellant. Settle order.